                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


  IN RE:                                            )
                                                    )
  FAIRMONT PARTNERS, LLC,                           ) CASE NO. 18-82014-11
  EIN: XX-XXX2657                                   ) CHAPTER 11
                                                    )
       Debtor.                                      )


   DEBTOR’S SECOND AMENDED MOTION: (I) FOR AUTHORITY TO SELL
     SUBSTANTIALLY ALL OF THE DEBTOR’S OPERATING ASSETS AND
INTELLECTUAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS,
AND ENCUMBRANCES; (II) TO ASSUME AND ASSIGN EXECUTORY CONTRACTS
AND LEASES AND TO ESTABLISH CURE COSTS IN CONNECTION THEREWITH;
    AND (III)TO ESTABLISH PROCEDURES WITH RESPECT TO SUCH SALE
                AND THE ASSUMPTION AND ASSIGNMENT OF
                  EXECUTORY CONTRACTS AND LEASES

       COMES NOW Fairmont Partners, LLC, as Debtor and Debtor-in-Possession (“Debtor”),

by and through its undersigned counsel, pursuant to §§105(a), 363(f), and 1109(b) of the United

States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”), and Rules 2002, 6004, and 9014

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and moves this Court to

enter an order authorizing the sale of substantially all of Debtor’s assets (as defined below, the

“Identified Assets”), free and clear of all liens, claims, interests, and encumbrances; (ii) authorizing

Debtor to assume and assign executory contracts and leases; and (III) approving the “Sale Process”

and “Bid Procedures” set forth below ( the “Sale Motion”). In support of this Sale Motion, Debtor

states as follows:

                                  JURISDICTION AND VENUE

       1.        On July 10, 2018 (the “Petition Date”), Debtor filed with the Clerk of this Court a

voluntary petition for relief under Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the
"Bankruptcy Code"). Debtor continues to operate its business as Debtor in possession pursuant to

§§ 1l07(a) and 1108.

        2.      This Court has subject matter jurisdiction to consider and determine this Sale

Motion pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                   FACTUAL BACKGROUND

        3.      Debtor is a privately held company headquartered in Sheffield, Alabama, and is

engaged in the business of operating a hotel. Debtor employs twenty-three (23) employees.

        4.      Debtor’s bankruptcy filing was precipitated by a variety of factors that have led to

a deterioration of Debtor’s business, including the impending foreclosure by the secured lender.

        5.      Despite its best efforts, Debtor had no choice but to seek relief under chapter 11 of

the Bankruptcy Code in order to preserve any going concern value.

        6.      Pursuant to this Court’s Order (see Doc 54), Debtor is directed to sell substantially

all of its assets and provide, among other things, that (i) Access Point Financial Inc. or its affiliate

(collectively, “APF”) be the stalking horse bidder with an initial credit bid of $9,250,00.00, (ii)

subsequent bids shall be made of no less than $50,000.00 per bid, (iii) APF shall have the right to

increase its credit bid in accordance with section 363(k).

        7.      By this Sale Motion, Debtor asks this Court to approve the Sale Process and

Bidding Procedures to be used in connection with the sale of the Identified Assets of the Debtor

free and clear of all liens, claims, interests, and encumbrances.

                                          SALE PROCESS

        8.      Pursuant to this Sale Motion, Debtor seeks to sell all or substantially all of its assets

(the “Identified Assets”) to the highest and best bidder at an auction. APF has submitted an initial



                                                   2
bid, in the form of a credit bid against the obligations owed to it by Debtor, in the amount of

$9,250,000.00, as evidenced by the Asset Purchase Agreement, attached hereto as Exhibit A. Such

initial bid may be increased in the sole and absolute discretion of APF, up to the total amount of

indebtedness due and owing to APF. For purposes of this Sale Motion only, APF agrees that it

will not seek to credit bid more than $10,200,000.00 at any auction for the Identified Assets. This

Sale Motion contemplates entry of an Order approving bidding procedures and, to the extent that

there is more than one interested bidder, an auction process. After the auction process, this Sale

Motion contemplates that the parties would appear before the Court for a final hearing to approve

the sale.

        9.      Debtor seeks approval in order to sell the Identified Assets are as follows (“Bidding

Procedures”):

                a. Initial Overbid. Any third party (other than APF) that is interested in acquiring
                   the Identified Assets must submit an “Initial Overbid” in conformance with the
                   Bid Procedures by not later than 5:00 p.m. local time in Huntsville, Alabama
                   upon such date as shall be determine by the Court (the “Overbid Deadline”).
                   Any such Initial Overbid must:

                        i. Contain a signed definitive asset purchase agreement that must: (1)
                           provide for consideration to Debtor in an amount equal to or greater than
                           the sum of (a) the consideration payable by APF under the Credit Bid,
                           plus (b) cash in an amount equal to $50,000.00; (2) not be subject to any
                           (a) financing contingency, (b) contingency relating to the completion of
                           unperformed due diligence, provided that APF waives any such
                           conditions on or prior to the Overbid Deadline, (c) contingency relating
                           to the approval of the overbidder’s board of directors or other internal
                           approvals or consents, or (d) any conditions precedent to the overbidder’
                           s obligation to purchase the Identified Assets; and (3) provide that the
                           overbidder shall purchase all or substantially all of the Identified Assets;

                       ii. Include a cashiers’ or certified check in the aggregate amount of
                           $250,000.00, payable to an independent escrow agent to be designated
                           by Debtor (it being understood that deposits may also be sent by wire
                           transfer of immediately available funds);

                      iii. To the extent not previously provided to Debtor, be accompanied by
                           evidence satisfactory to the Debtor in its commercially reasonable

                                                  3
           discretion that the overbidder (1) is willing, authorized, capable, and
           qualified financially, legally, and otherwise, of unconditionally
           performing all obligations under its proposed purchase agreement, in the
           event that it submits the Prevailing Bid (as defined below) at the
           Auction, and (2) has substantial experience acquiring, owning,
           rehabilitating and managing projects that are substantially similar to the
           Identified Assets;

       iv. Remain open and irrevocable until one hundred (100) days after the
           entry of an order by the Court approving a definitive agreement
           providing for the sale of the Identified Assets; and

       v. Be submitted to (1) counsel to the Debtor, Stuart M. Maples, 200
          Clinton Avenue West, Suite 1000, Huntsville, Alabama 35801,
          smaples@mapleslawfirmpc.com (2) counsel to APF, John F. Isbell,
          Thompson Hine LLP, 3560 Lenox Road, Suite 1600, Atlanta, Georgia
          30326, john.isbell@thompsonhine.com; and (3) Office of the
          Bankruptcy Administrator, P.O. Box 3045, Decatur, Alabama 35602,
          Attention: Richard Blythe, in each case so as to be received not later
          than the Overbid Deadline.

b. Auction. In the event Debtor timely receives a conforming Initial Overbid from
   a prospective purchaser as described above (a “Qualified Bidder”), then the
   Debtor will conduct an Auction with respect to the sale of the Identified Assets
   on such date as determined by the Bankruptcy Court, at 1:00 p.m., local
   prevailing time, at the offices of Maples Law Firm, PC, 200 Clinton Avenue
   West, Suite 1000, Huntsville, Alabama 35801. In order to participate in the
   Auction, each prospective purchaser shall be required to comply with the
   requirements of the Bid Procedures and to submit an Initial Overbid that is
   timely and that complies in all respects with the Bid Procedures Order. At the
   Auction, Qualified Bidders and APF (it being understood that APF shall be
   deemed to be a Qualified Bidder) may submit successive bids in cash or credit
   increments of at least $50,000.00 greater than the prior bid for the purchase of
   the Identified Assets until there is only one offer that Debtor determines (in the
   exercise of its sole discretion), subject to Court approval, is the highest or best
   offer for the Identified Assets (the “Prevailing Bid”). All bidding for the
   Identified Assets will be concluded at the Auction and there will be no further
   bidding at the Sale Hearing. If no conforming Initial Overbid from a Qualified
   Bidder shall have been received at or prior to the Overbid Deadline, the Auction
   will not be held, APF shall be designated as the highest and best bid, and the
   Sale Hearing will proceed with respect to the Credit Bid on an expedited basis.
   In determining the Prevailing Bid, consideration will be given to, among other
   things: (i) the total consideration to be received by Debtor; (ii) the bidder’s
   financial ability to close a transaction and the likelihood and timing thereof; (iii)
   the net benefit to Debtor’s estate; and (iii) the amount of the bidder’s experience
   acquiring, owning, rehabilitating and managing projects that are substantially
   similar to the Identified Assets. At the Auction, APF shall have the right to (i)

                                   4
                  submit further credit bids; and (ii) at any time, request that Debtor announces,
                  subject to any potential new bids, the then current Prevailing Bid and, to the
                  extent APF requests, use reasonable efforts to clarify any and all questions APF
                  may have regarding Debtor’s announcement of the then current Prevailing Bid.
                  Only the persons who submitted Initial Overbids and APF may participate in
                  the Auction. After the Auction has concluded, Debtor shall present the
                  Prevailing Bid to the Court for consideration and approval at the Sale Hearing.

               c. Sale Hearing. The Sale Hearing will be conducted upon such date as shall be
                  determine by the Court at the United States Bankruptcy Court, 3rd Floor
                  Courtroom, Decatur, AL, at which time Debtor intends to present the Prevailing
                  Bid for approval by the Court pursuant to the provisions of Sections 105, 363(b),
                  363(f), 363(m), 363(n), and 365 of the Bankruptcy Code. Debtor shall be
                  deemed to have accepted a bid only when the bid has been approved by the
                  Court at the Sale Hearing.

               d. Highest and/or Best Bid. At all times during the proposed sale process, Debtor
                  shall retain the right to determine, in its reasonable discretion, which bid
                  constitutes the highest or otherwise best offer for the purchase of the Identified
                  Assets, and which bid should be selected as the Prevailing Bid, if any, all subject
                  to final approval by the Court pursuant to the provisions of Section 363(b) of
                  the Bankruptcy Code. Without limiting the generality of the foregoing, Debtor
                  may, at any time before entry of an order of the Court approving a Prevailing
                  Bid, reject any bid (other than APF’s bid) that, in the reasonable discretion of
                  Debtor, is determined to be (i) inadequate or insufficient, (ii) contrary to the
                  requirements of the Bankruptcy Code or the Bid Procedures, (iii) from a bidder
                  that does not have substantial experience acquiring, owning, rehabilitating, and
                  managing projects that are substantially similar to the Identified Assets, or (iv)
                  otherwise contrary to the best interests of Debtor, its estate, or its creditors,
                  provided, however, that all such rejected bids will be brought to the attention of
                  the Bankruptcy Court at the Sale Hearing, together with an explanation on why
                  such bid was rejected.

               e. Sale Implementation. Following the approval of the Prevailing Bid at the Sale
                  Hearing, Debtor will be authorized and directed to take all commercially
                  reasonable and necessary steps to complete and implement the transaction(s)
                  contemplated by the Prevailing Bid, including (but not limited to) seeking entry
                  of one or more Sale Orders.

       10.     A schedule of executory contracts and leases that APF intends to purchase

(collectively, the “Executory Contracts and Leases”) along with a list of applicable cure amounts,

to the extent known (“Cure Amounts”), is attached hereto as Exhibit B. After entry of this Order,




                                                 5
Debtor shall serve a copy of this schedule, along with the order approving the Bidding Procedures,

on all parties in interest, including counterparties to the Executory Contracts.

       11.     Debtor requests that any counterparty to an Executory Contract that objects to the

Sale or the amount of the Cure Amounts must file an objection, in writing, upon such date as shall

be determine by the Court, setting forth the basis for its objection.

       12.     Objections to the Sale, Cure Amounts, or other matters contemplated herein shall

be due no later than 5:00 p.m. prevailing central time, three (3) business days prior to the final Sale

Hearing.

                                     NOTICE OF THE SALE

       13.     Under Bankruptcy Rule 2002(a) and (c), Debtor requests that notice of the proposed

sale of the Identified Assets, which it shall serve in conjunction with this Sale Motion upon all

creditors of the Debtor and those interested parties via electronic mail or U.S. mail, be deemed

adequate and sufficient notice as required by the Bankruptcy Rules.

       14.     Additionally, Debtor shall notice the sale of the Identified Assets by publishing

notice of the sale the Times Daily, a newspaper in circulation in Florence, Lauderdale County,

Alabama. The local notice of sale publications will run for 3 consecutive weeks beginning the day

after approval of Debtor’s Sale Motion. It is anticipated these publication dates will be November

9, 16 and 23, 2018. The Debtor shall also notice the sale of the Identified Assets on LoopNet.com,

a national on-line commercial real estate marketplace. It is anticipated than a national notice on

LoopNet will be posted by November 7, 2018, and remain active until the Sale Date.

                                    RELIEF REQUESTED
       15.     By this Sale Motion, Debtor requests the following relief:

               a.      Approval of the Sale on the terms and conditions set forth herein;

               b.      Approval of the Bidding Procedures as set forth herein;

                                                  6
                c.      Approval of the assumption and assignment of the Executory Contracts and

                the Cure Amounts, as set forth herein;

                d.      Approval of APF’s credit bid as set forth herein; and

                e.      Waiver of the 14-day stay provided for by Bankruptcy Rules 6004(h) and

                6006(d).

                                       BASIS FOR RELIEF

        16.     Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that “[t]he

trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 11 U.S.C. § 363(b)(I). A debtor-in-possession is given these

rights by section 1107(a) of the Bankruptcy Code. 11 U.S.C. § 1107(a).

        17.     Moreover, section 105(a) of the Bankruptcy Code provides that bankruptcy courts

“may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” 11 U.S.C. § 105(a).

        18.     Although Section 363 of the Bankruptcy Code does not set forth a standard for

determining when it is appropriate for a court to authorize the use, sale or lease of a debtor’s assets,

disposition of assets of a debtor should be authorized when there is an articulated business

justification for doing so. In re Gulf States Steel, Inc. of Ala., 285 B.R. 497, 515 (Bankr. N.D. Ala.

2002); See also, e.g., In re Lionel Corp., 722 F. 2d 1063 (2nd Cir. 1983); In re Titusville Country

Club, 128 B.R. 396 (Bankr. W.D. Pa. 1991); In re Delaware & Hudson Railway Co., 124 B.R.

169, 176 (D. Del. 1991).

        19.     Whether a transaction has a sufficient articulated business justification depends on

the facts of the case. See In re Continental Airlines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986). A

bankruptcy court should consider “all salient factors pertaining to the proceeding and accordingly,



                                                   7
act to further the diverse interests of Debtor, creditors and equity holders alike.” Id.; Lionel Corp.,

722 F.2d at 1071. Relevant factors may include: “the proportionate value of the asset to the estate

as a whole; the amount of elapsed time since the filing; the likelihood that a plan of reorganization

will be proposed and confirmed in the near future; the effect of the proposed disposition on the

future plan of reorganization; the amount of proceeds to be obtained from the sale versus appraised

values of the property; and whether the asset is decreasing or increasing in value.” See Continental

Airlines, 780 F.2d at 1226; Lionel Corp., 722 F.2d at 1071; In re Delaware & Hudson Railway

Co., 124 B.R. at 176; In re Condere Corporation, 228 B.R. 615, 628 (Bankr. S.D. Miss. 1998).

       20.     Courts have made it clear that a showing of a sound business justification need not

be unduly exhaustive but, rather, a Section 363 movant is “simply required to justify the proposed

disposition with sound business reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr.

S.D. Ohio 1984); see also In re Orion, 4 F.3d 1095, 1099 (2nd Cir. 1993) (“[t]he business judgment

test affords the trustee or debtor-in-possession broad discretion”).

       21.     Executory contracts may be assumed and assigned pursuant to 11 U.S.C. § 365,

conditioned upon any defaults under the subject contracts being cured in connection with the

assumption and assignment of such contracts.

       22.     The relief requested by Debtor is in the best interests of the estate and the estate’s

creditors because the Sale of the Identified Assets as proposed herein will maximize the value of

the assets of the Estate. It does this by exposing the Identified Assets to the market through the

offer from APF and by the solicitation of additional offers from other third parties. There is no

other means by which a creditor could obtain a greater value for the assets absent that creditor

paying more for the assets in which case the purpose of obtaining the highest value for the

Identified Asset is accomplished.



                                                  8
       23.     In short, the sale proposed by Debtor is in the best interests of the estate and the

creditors because it provides for a much larger amount of guaranteed money than simply

liquidating the assets would produce.

       WHEREFORE premises considered, Debtor respectfully requests that this Court enter an

order authorizing Debtor to sell the Identified Assets free and clear of all existing properly

perfected liens, interests, and encumbrances to the Qualified Bidder with the Prevailing Bid based

on the terms and conditions set out in the Offer and granting it such other relief that this Court

deems just and proper.

       Respectfully submitted on November 5, 2018.

                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES
                                                            (ABS-1974-S69S)

MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
Tel: (256) 489-9779
Fax: (256) 489-9720
smaples@mapleslawfirmpc.com




                                                9
                                 CERTIFICATE OF SERVICE

        I do hereby certify that on November 5, 2018, a copy of the foregoing document was served
on the following by Electronic Case Filing a copy of the same.

Richard Blythe
Bankruptcy Administrator
P. O. Box 3045
Decatur, AL 35602

John F. Isbell
Alexandria Nelson
Thompson Hine LLP
3560 Lenox Road, Suite 1600
Atlanta, GA 30326
Counsel for Access Point Financial, Inc.

20 Largest Unsecured Creditors

All parties requesting notice

                                                    /s/ Stuart M. Maples
                                                    OF COUNSEL




                                               10
Exhibit “A”
                              ASSET PURCHASE AGREEMENT


       THIS ASSET PURCHASE AGREEMENT (“Agreement”) dated as of November 5, 2018
(the “Effective Date”), is made by and among Fairmont Partners, LLC, a Texas limited liability
company (“Seller”), and Access Point Financial Inc., or its designated affiliate / assignee
(“Buyer”). Seller and Buyer shall collectively be referred to as the “Parties”.

                                            RECITALS

       WHEREAS, Seller, as debtor and debtor-in-possession, filed a voluntary petition for relief
under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) on July 10, 2018,
in the United States Bankruptcy Court for the Northern District of Alabama (the “Bankruptcy
Court”), and such bankruptcy case is administered under Case No. 18-82014-11 (the “Bankruptcy
Case”);

        WHEREAS, the Seller wishes to sell, transfer, convey, assign and deliver to the Buyer, and
the Buyer wishes to purchase, assume and acquire, in accordance with Sections 363 and 365 and
the other applicable provisions of the Bankruptcy Code, the Property (as hereinafter defined), upon
the terms and subject to the conditions set forth in this Agreement; and

       WHEREAS, subject to the Bankruptcy Court’s entry of the Sale Order (as hereinafter
defined) and upon satisfaction of the covenants and conditions as set forth herein, the Buyer shall
purchase from the Seller, and the Seller shall sell, transfer, convey, assign and deliver to the Buyer,
the Property, upon the terms and subject to the conditions set forth in this Agreement.

                                          AGREEMENT

       NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties mutually agree as follows:

SECTION 1 - THE PROPERTY. Seller agrees to sell and Buyer agrees to purchase all of Seller’s
right, title and interest in and to the following described property, except as otherwise expressly
set forth herein:

        (a)      The real property and improvements thereon located consisting of the land at the
location generally known as 4900 Hatch Boulevard, Sheffield, AL 35660, and more particularly
described on EXHIBIT A attached hereto, together with all buildings, improvements and other
real estate fixtures, and all easements, appurtenant rights, privileges, reservations, rights-of-way,
licenses and permits owned by the Seller and relating thereto (collectively, the “Real Property”);

        (b)    Personal property, including, without limitation, accounts receivable, goods,
instruments, chattel paper, documents, general intangibles, contract rights, commercial tort claims,
insurance, investment property, utility deposits, all gas and electric systems, lighting, heating and
air conditioning equipment and systems, radiators, ventilator equipment, incinerators, furnaces,
hot water heaters, water, sewage and plumbing systems, fire protection and security systems,
furniture, machinery, apparatus and equipment, telephones, televisions, bedding, bed linens,

                                                  -1-
                                              4811-6314-8152.5
towels, window treatments, safety equipment, computer equipment and manuals, and all other
fixtures and equipment attached to, located on, or related to the land and buildings and owned by
the Seller and used in connection with the Real Property (collectively, “Personal Property”);

        (c)     All inventories of supplies owned by the Seller and used in connection with the
operation of the Clarion (as hereinafter defined), including paper goods, brochures, office supplies,
Unopened Food and Beverage Inventory (as hereinafter defined), and including chinaware,
glassware, flatware, table linens, soap, gasoline, fuel oil, and other operational and guest supplies
currently or subsequently located at the Clarion, subject to depletions, replacements and additions
in the ordinary course of the operation of the Clarion (collectively, the “Inventory”)

        (d)     All software, patents, patent applications, processes, shop rights, formulas, brand
names, trade secrets, servicemarks, tradenames, trademarks, copyrights, intellectual property,
drawings, and any similar items and related rights owned by or licensed to the Seller and used or
intended for use in connection with, or that are necessary to the continued conduct of the Real
Property, together with any goodwill associated therewith and all rights of action on account of
past, present, and future unauthorized use or infringement thereof (collectively, the “Intellectual
Property”);

        (e)    All warranties and guarantees (the “Guarantees”) issued to, in favor of, or in the
name of, the Seller and given in connection with the construction or repair of the Real Property or
the purchase of any Personal Property to the extent any such Guarantees are assignable and remain
outstanding as of the Closing Date (as hereinafter defined);

        (f)     All certificates of occupancy (or the local equivalent), permits, licenses, approvals
and authorizations (collectively, “Permits”), to the extent such Permits are assignable, issued by
any federal, state, county, municipal, governmental or quasi-governmental authority relating to the
Real Property, including, without limitation, any liquor license issued to the Seller or any affiliate
thereof and used in the operation of the Clarion (collectively, the “Liquor Licenses”);

        (g)     The Seller’s right, title and interest in and to that certain Choice Hotels
International, Inc. Franchise Agreement, dated May 15, 2018, by and between Choice Hotels
International, Inc., a Delaware corporation, as franchisor (“Franchisor”), and Seller, as franchisee,
with respect to the operation of a Clarion on the Real Property (as amended, modified, and/or
assigned, the “Clarion Franchise Agreement”), but only to the extent such Clarion Franchise
Agreement is transferrable;

        (h)     All advance bookings or other confirmed reservations for accommodations, public
functions, banquets, conferences, meetings, or other uses of any rooms in the Clarion for the period
after the Closing Date, including agreements with outside booking agents and agreements with
entities for corporate rates, as the same may be amended, cancelled or renewed (collectively, the
“Advance Bookings” or “Advance Booking Agreements”), and all room reservation deposits,
public function, banquet, conference, meeting, food and beverage deposits and other deposits or
fees for Advance Bookings applicable to the period after the Closing Date (collectively, the
“Advance Booking Deposits”);



                                                  -2-
                                              4811-6314-8152.5
      (i)    The Seller’s right, title and interest in and to the leases, licenses and other
occupancy agreements encumbering the Real Property owned by the Seller, together with all
amendments, supplements, modifications, assignments and guarantees thereof (collectively, the
“Leases”);

        (j)     All contracts and agreements, personalty leases, supply agreements, equipment or
other lease licenses, government contract awards, management agreements, service agreements
and executory contracts to which the Seller is a party on the Closing Date or by which the Real
Property is then bound (collectively, the “Contracts”) (all such assumed Contracts and Leases
being listed on the attached EXHIBIT B); and

        (k)     The Seller’s right, title and interest in and to all construction contracts, drawings,
architectural renderings, and plans and specifications with respect to the Real Property
(collectively, the “Plans and Specifications”).

For purposes of this Agreement, the Real Property and all other or additional privileges, rights,
interests, properties and assets of every kind and description and wherever located that are used or
intended for use in connection with, or that are necessary to the continued conduct of the Real
Property, including without limitation, the Personal Property, the Inventory, the Intellectual
Property, the Guarantees, the Permits, the Clarion Franchise Agreement, the Advance Booking
Deposits, the Leases, the Contracts and the Plans and Specifications, and all right, title and interest
of the Seller in, to and under all of the business, properties, assets and goodwill of whatever kind
and nature, real or personal, tangible or intangible, actual or contingent, which are owned or held
by the Seller, are collectively referred to as the “Property.”

SECTION 2 - CONSIDERATION. In exchange for the Property, Buyer agrees pay, in the form of
a credit against the obligations owed to it by Seller, the amount of $9,250,000.00
(“Consideration”).

 SECTION 3 - ESCROW AND TITLE INSURANCE.

        3.1 - Title/Survey. Promptly after the Effective Date, Buyer may order a title commitment
(“Commitment”) for the Real Property (“Title Policy”). Buyer shall have the right to order and
obtain, at its sole cost and expense, a survey of the Real Property (“Survey”). On or before the
Closing Date, Seller shall execute and deliver to the Title Company an owner’s affidavit which
will enable the Title Company to delete the standard printed exceptions from the Title Policy (the
“Owner’s Title Affidavit”).

SECTION 4 - CONVEYANCE.

       On the Closing Date, Seller shall:

       (a)      convey title to the Real Property owned by the Seller by quitclaim deed (“Deed”),
free and clear of all liens, claims, interests and encumbrances, except the following (collectively,
“Permitted Exceptions”): (i) all real estate taxes and assessments, both general and special, not
yet due and payable; and (ii) declarations, conditions, covenants, restrictions, easements, rights of



                                                  -3-
                                              4811-6314-8152.5
way and other similar matters of record shown on the Commitments, which are approved or
deemed approved by Buyer pursuant to Section 3.2 herein.

       (b)     transfer the Seller’s interest in the Personal Property, the Inventory, the Intellectual
Property, the Guarantees, the Permits, the Contracts, the Advance Booking Deposits, and the Plans
and Specifications owned by the Seller, which shall be effectuated through a General Assignment
and Bill of Sale (“Bill of Sale”).

      (c)    transfer, to the extent possible, the Seller’s interest in the Clarion Franchise
Agreement, which shall be effectuated by an Assignment of Agreement (“Assignment of
Franchise Agreement”).

SECTION 5 - PRORATIONS AND CLOSING COSTS.

       5.1 - Prorations. Subject to the provisions of Section 7.2 hereof, all items of income and
expense shall be paid, prorated or adjusted as of as of 12:01 AM on the Closing Date (the
“Proration Date”) in the manner hereinafter set forth:

        (a)     All collected Rents (as hereinafter defined) shall be prorated between the Seller and
the Buyer as of the Proration Date. Seller shall be entitled to all collected Rents attributable to any
period prior to, but not including, the Proration Date. Buyer shall be entitled to all collected Rents
attributable to any period on and after the Proration Date. “Rents” shall mean all base rents,
additional rent and any tax and operating expense reimbursements and escalations due from the
tenants of the Real Properties under the Leases.

        (b)     Operating Expenses (as hereinafter defined) for the Real Property shall be prorated
as of the Proration Date. Seller shall pay all utility charges and other operating expenses
attributable to the Real Property, if any (collectively, the “Operating Expenses”), incurred prior
to, but not including, the Proration Date (except for those Operating Expenses payable, whether
actually paid or unpaid, by tenants for such tenant’s leased premises in accordance with the
Leases), and Buyer shall pay all Operating Expenses attributable to the Real Properties on and
after the Proration Date. All Operating Expenses paid or payable by tenants in accordance with the
Leases shall be allocated between Seller and Buyer, with Seller responsible for periods prior to,
but not including, the Proration Date, and Buyer responsible for all periods on and after the
Proration Date. Meters for all public utilities (including water) being used on the Real Property
shall be ordered read by Seller on the day of giving possession to Buyer, and Buyer shall arrange
with such services and companies to have accounts opened in Buyer’s name beginning as of the
Proration Date.

       (c)     Any portion of the Taxes for the calendar year 2018 not yet due and payable shall
be prorated between Seller and Buyer based upon the actual days of ownership of the parties for
the year in which Closing occurs utilizing the most recent ascertainable tax bill(s).

         (d)    Any and all costs, charges and expenses due and payable by Seller with respect to
the Clarion Franchise Agreement shall be prorated as of the Proration Date, with Seller responsible
for all such costs, charges and expenses with respect to the period prior to the Proration Date, and
Buyer responsible for all such costs, charges and expenses from and after the Proration Date.


                                                  -4-
                                              4811-6314-8152.5
        (e)    Seller and Buyer shall prepare a closing settlement statement (the “Closing
Statement”) not less than one (1) day prior to the Closing Date that shall reflect the purchase and
sale of the Property and all prorations and adjustments. A copy of the Closing Statement shall be
executed by Seller and Buyer and delivered to the Escrow Agent and/or the Title Company at the
Closing.

       5.2 - Costs of Closing to be paid by Seller. Seller shall pay the following:

       (a)     the fees and expenses of Seller’s attorneys and other professionals.

       5.3 - Costs of Closing to be paid by Buyer. Buyer shall pay the following:

       (a)     the cost to record the Deeds and any other instruments of transfer that are required
               to be recorded in connection with the transactions contemplated by this Agreement;

       (b)     the cost of the Surveys;

       (c)     the cost of any endorsements to Buyer’s Title Policies (excluding the cost of any
               title endorsements required in connection with Seller’s cure of the Objections); and

       (d)     the fees and expenses of Buyer’s attorneys.

Any other charges, costs or expenses incurred in connection with the transfers contemplated by
this Agreement shall be split according to the local custom of the State of Alabama, except as set
forth in Section 6 or Section 10, below.

SECTION 6 - POSSESSION AND CLOSING.

        6.1 - Closing. The transaction contemplated herein shall be closed at the office of
Thompson Hine, 3560 Lenox Road, Suite 1600, Atlanta, Georgia 30326 on or before 4 PM
(Prevailing Eastern time) on or before December 7, 2018, subject to the terms and conditions to
Closing expressly set forth in this Agreement. The time and date of such closing is referred to
herein as the “Closing Date” or the “Closing.”

       6.2 - Closing Deliveries.

       (a)     To effectuate the Closing, the Seller shall execute and deliver to Buyer the
following:

               (i)     a Deed duly executed by the Seller for the Real Property;

               (ii)    the Assignment of Leases;

               (iii)   the Bill of Sale;

               (iv)    to the extent possible, the Assignment of Clarion Franchise Agreement;

               (v)    a certificate executed by the Seller certifying the truth, completeness and
accuracy of the representations and warranties of the Seller, as of the Closing Date;

                                                -5-
                                            4811-6314-8152.5
                (vi)   a completed 1099-S request for taxpayer identification number and
certification and acknowledgment duly executed by the Seller;

               (vii)   the Owner’s Title Affidavit duly executed by the Seller;

               (viii) resolutions of the Seller, or other evidence reasonably satisfactory to the
Buyer, authorizing the sale of the Property pursuant to this Agreement and the authority of the
officer executing the closing documents on behalf of the Seller;

               (ix)    the Closing Statement;

                 (x)    trademark, patent and domain name assignments in a form reasonably
satisfactory to the Buyer and its counsel and the Seller and its counsel, pursuant to which the Seller
shall assign the Intellectual Property to the Buyer (the “IP Assignments”); and

                (xi)    such other instruments reasonably required to consummate the transaction
contemplated by this Agreement, including without limitation any transfer and conveyance forms
required for the transfer of property in Alabama.

       (b)     To effectuate the Closing, Buyer shall deliver to Seller the following:

               (i)     the Bill of Sale;

               (ii)    to the extent possible, the Assignment of Clarion Franchise Agreement;

               (iii)   the Assignment of Leases;

               (iv)    the Closing Statement;

               (v)     the Consideration;

                (vi)    such other instruments reasonably required to consummate the transaction
contemplated by this Agreement, including without limitation any transfer and conveyance forms
required for the transfer of property in Alabama.

        (c)    Unless otherwise expressly provided herein, all documents necessary for Closing
shall be deposited in escrow at least one (1) business day prior to the Closing Date. At Closing:

                (i)     the Deed shall be delivered to Buyer by filing the Deed in the public records
for the jurisdiction in which the Real Property is located; and

               (ii)    Buyer shall deliver to Seller confirmation of the Consideration.

       (d)     Seller shall deliver exclusive possession of the Property to Buyer at the Closing.

        6.3 - Post-Closing Deliveries; Further Assurances. To the extent not already delivered to
Buyer, within five (5) business days following the Closing, Seller shall deliver or cause to be
delivered to Buyer, at Seller’s sole cost and expense, copies of all files and records in Seller’s
possession relating to the operation and maintenance of the Property. To the extent not already

                                                  -6-
                                              4811-6314-8152.5
delivered to Buyer, Seller shall also deliver to Buyer promptly following the Closing originals or
copies of Permits relating to the Real Properties and originals or copies of all Plans and
Specifications relating to the Real Properties. The Buyer and the Seller shall, at any time and from
time to time after the Closing Date, upon the reasonable request of the other, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, all such further (a) assignments,
transfers and conveyances as may be required for assigning, transferring, granting, conveying and
confirming the transactions contemplated hereby, including aiding and assisting the Buyer in
collecting and reducing to possession any or all of the Property and (b) documents and instruments
as may be reasonably necessary for the further completion of any of the transactions contemplated
hereby.

       6.4 - Covenants of Seller Pending Closing.

        (a)    From the Effective Date through the Closing Date, Seller shall not modify, cancel,
extend or otherwise change in any manner, the terms, covenants or conditions of any insurance
policy insuring the Real Property, nor enter into any contracts for services or otherwise that may
be binding upon the Real Property or upon Buyer, nor shall any easements be created or any leases,
easements, licenses or encumbrances given on the Real Property, nor shall Seller amend, modify,
or terminate any Lease or any of the Contracts, nor shall any legal action be taken in connection
with the Real Property, without the express prior written consent of Buyer.

        (b)      From the Effective Date through the Closing Date, Seller shall continue to operate
the Real Property in substantially the same manner as Seller had prior to the Effective Date and
shall: (i) at its expense, maintain the Real Properties in good condition, normal wear and tear
excepted, and consistent with other similar properties in the Sheffield, Alabama area; (ii) give
prompt notice of any fire or other casualty affecting the Real Property after the Effective Date; (iii)
deliver to the Buyer, promptly after receipt by the Seller, copies of all notices received the Seller
relevant to any of the Property, including, without limitation, notices of violation issued by
governmental authorities with respect to the Real Property received by Seller after the Effective
Date; and (iv) promptly notify the Buyer of any material change in the facts known to the Seller
underlying any representation or warranty in this Agreement and of any material change in the
condition or status of the Real Property.

        (c)     Seller shall maintain all Permits, including, without limitation, the Liquor Licenses,
and use commercially reasonable efforts to cause all of same that are scheduled to expire prior to
the Closing Date to be renewed. Seller shall maintain the Liquor Licenses used in connection with
the Clarion (including, without limitation, paying any fees, costs and expenses incurred in
connection therewith), and if any of the Liquor Licenses are scheduled to expire prior to the
Closing Date, Seller shall take all steps necessary to renew them, at Seller’s cost and expense. If
any of such licenses and permits shall be suspended or revoked, to the extent Seller has any
remaining legal rights as licensee in connection therewith, Seller shall promptly notify Buyer and
shall take all measures necessary to cause the reinstatement of the same. To the extent that the
consent of any governmental authority is required with respect to the transfer of any of the licenses
and permits to Buyer, including the Liquor Licenses, Seller shall cooperate in good faith with
Buyer in seeking and obtaining any such required consent.




                                                  -7-
                                              4811-6314-8152.5
       (d)      Seller shall maintain its books of account and records for the Property in its usual
and ordinary manner, in accordance with sound accounting principles applied on a basis consistent
with the basis applied by Seller in maintaining its books and records in prior years.

        (e)    Seller shall not remove or cause to be removed from the Property any part or portion
of the Personal Property unless the same is replaced, at or prior to Closing, with similar items of
at least equal suitability, quality and value; provided, that the Inventory may be used and
replenished in accordance with Seller’s normal business practices, at Seller’s sole cost and
expense.

         (f)    Seller shall promptly advise Buyer in writing if Seller has been served with any
litigation or arbitration complaint concerning or affecting the Property and with copies of any
notices received by any governmental authority.

       6.5 - Conditions Precedent to Closing.

       (a)     In favor of Seller. The following shall be conditions precedent to Seller’s obligation
to proceed to Closing:

                (i)    Seller shall obtain the Sale Motion and the Sale Order (hereinafter defined)
providing for, among other things, approval of the Buyer as stalking horse and other rights and
protections satisfactory to the Buyer in its sole discretion, such approval not to be unreasonably
withheld (collectively, “Seller’s Approval”).

               (ii)  Buyer shall have performed, observed, and complied with all of the
covenants, agreements, and conditions required by this Agreement to be performed, observed, and
complied with by Buyer at or prior to Closing.

        (b)     In favor of Buyer.     The following shall be conditions precedent to Buyer’s
obligation to proceed to Closing:

               (i)     No material adverse change shall have occurred with respect to the
Property.

                (ii)     All representations and warranties of the Seller contained in this Agreement
shall be true in all respects at and as of the Closing and Seller shall have performed, observed and
complied with all of the covenants, agreements and conditions required by this Agreement to be
performed, observed and complied with by Seller at or prior to Closing.

                 (iii) Buyer will have obtained consent from the appropriate governing
jurisdiction to the transfer of the Liquor Licenses to Buyer at Closing, such consent to be in form
and substance satisfactory to Buyer in its sole discretion, such approval not to be unreasonably
withheld. The costs and expenses, including, without limitation, any transfer fee or application
fees, of obtaining such consent will be borne by Buyer.

               (iv)    Seller obtains and delivers to Buyer a copy of Seller’s Approval.




                                                 -8-
                                             4811-6314-8152.5
              (v)     The Bankruptcy Case shall not have been dismissed, nor converted into a
case under Chapter 7 of the United States Bankruptcy Code, nor shall any trustee or examiner be
appointed with respect to the Bankruptcy Case.

              (vi)   All conditions set forth in Section 6.6, below, shall be satisfied as
determined by the Buyer in its sole discretion, such approval not to be unreasonably withheld.

If the conditions set forth in this Section 6.5(b) above are not satisfied by Seller or waived by
Buyer (in its sole discretion, such approval not to be unreasonably withheld) in writing at or prior
to Closing, then Buyer shall have the right to terminate this Agreement by providing written notice
to Seller, and none of the Parties hereto shall have any further obligations under this Agreement,
except for the obligations that expressly survive the termination of this Agreement.

        6.6 - Bankruptcy Provisions

        (a)     Bid Procedures, Auction, Sale Hearing, Sale Order.

              i.       Within two (2) business days from the date of this Agreement, Seller shall
file a motion in the Bankruptcy Case to approve this Agreement (the “Stalking Horse Motion”),
in form and substance acceptable to Buyer in its sole discretion, such approval not to be
unreasonably withheld.

              ii.      Within seven (7) days from the filing of the Stalking Horse Motion, Seller
shall obtain from the Bankruptcy Court an Order granting the Stalking Horse Motion in form and
substance acceptable to Buyer in its sole discretion, such approval not to be unreasonably withheld
(“Bidding Procedures Order”).

             iii.     Any entity wishing to submit a bid for the purchase of the Property, or any
portion thereof, must submit a bid and be determined to be a Qualified Bidder, as that term is
defined in the Bidding Procedures Order, on or before November 28, 2018 (“Bid Deadline”).

              iv.      If a person or entity making a bid is determined to be a Qualified Bidder by
Seller before the expiration of the Bid Deadline, an auction shall occur on December 3, 2018, as
set forth in the Bidding Procedures Order.

             v.       The Bankruptcy Court shall conduct the Sale Hearing (as that term is
defined in the Bidding Procedures Order) on or before December 5, 2018.

             vi.         Seller shall obtain, by December 6, 2018, an order from the Bankruptcy
Court, in form and substance acceptable to Buyer in its sole discretion, such approval not to be
unreasonably withheld, that, among other things: (i) grants the Sale Motion; (ii) authorizes the sale
of the Property free and clear of all liens, claims, interests, and encumbrances; (iii) finds that Buyer
is a good faith purchaser pursuant to 11 U.S.C. § 363(m); (iv) orders that Buyer is not subject to
liability under, nor is the sale avoidable under, 11 U.S.C. § 363(n) (the “Sale Order”).

           vii.      The Sale Order shall also include provisions, pursuant to 11 U.S.C. § 365
and in form and substance acceptable to Buyer in its sole discretion, such approval not to be
unreasonably withheld, that provides, among other things, that the Contracts listed on Exhibit B

                                                   -9-
                                               4811-6314-8152.5
(in final form, as set forth herein) as of the Closing Date are assumed by Seller and assigned to
Buyer, with all defaults, if any, cured in all respects.

       (b)     From the date of execution of this Agreement through the entry of the Sale Order
(hereinafter defined), Seller shall not terminate or reject any executory contract or lease unless
otherwise agreed to in writing by Buyer in advance.

SECTION 7 – PROVISIONS REGARDING HOTEL PROPERTIES.

       7.1 - General.

       (a)     As of the Effective Date, Seller owns and operates a Clarion hotel on the Real
Property (the “Clarion”).

        (b)    With respect to the Clarion, Seller shall have the right to continue to make and
accept reservations for the rooms, banquet, restaurant, meeting and other facilities (and to accept
deposits for and cancellations of such reservations) in the ordinary course of Seller’s business, at
Seller’s customary practices, rates and charges, and Buyer agrees to honor and assume all such
reservations following the Closing.

        (c)     Effective as of the Closing Date, Seller will reject and terminate any property
management, leasing, or other similar agreements with respect to the Clarion, at Seller’s sole cost
and expense. Buyer and Seller acknowledge and agree that from and after the Closing Date, Buyer
shall have no liability with respect to any such agreements, and in the event that a termination fee,
claim, or other charge or expense is incurred by Seller in connection with any such termination,
Seller shall be solely responsible for any such fees, costs, and expenses.

       7.2     Prorations Specific to the Clarion.

        (a)     Room charges, including mini-bar and entertainment rentals and overnight parking
charges, if any, for the night commencing on the Proration Date and ending on the morning of the
Closing Date shall be split 50-50 between Seller and Buyer. Meal, bar, room service charges,
revenues from facsimile, data communications, laundry, vending machine revenue, telephone,
internet and other revenue and service charges, and all other revenue actually received from
whatever source relating to the Clarion (i) for the period of time prior to the Proration Date shall
be the property of Seller, and (ii) for the period of time on or after the Proration Date shall be the
property of Buyer. Hotel, restaurant, lounge, and tourist room or occupancy taxes and similar
charges imposed by state or local authorities with respect to payments made by guests and other
customers of the Clarion for rooms, food and beverage, and other services shall be payable by the
party which, pursuant to this Agreement, is entitled to receive the revenues from the rooms, goods
or services to which such taxes relate. All cash and cash equivalents on the premises of the Clarion
as of the Closing Date, whether in the cash register, safe, donation box or otherwise, shall belong
to Buyer.

         (b)     The parties acknowledge that certain other taxes (“Other Taxes”) accrue and are
payable to the various local governments by any business entity operating a hotel and its related
facilities. Included in those Other Taxes may be business and occupation taxes, retail sales taxes,
gross receipts taxes, and other special lodging or hotel taxes. For purposes of this Agreement, all

                                                 - 10 -
                                              4811-6314-8152.5
of such Other Taxes (expressly excluding Taxes covered elsewhere in this Agreement) shall be
allocated between Seller and Buyer such that those attributable to the period prior to the Proration
Date shall be allocable to Seller and those attributable to the period on or after the Proration Date
shall be allocable to Buyer (with the attribution of such Other Taxes hereunder to be made in a
manner consistent with the attribution under this Agreement of the applicable revenues on which
such Other Taxes may be based). Seller shall be solely responsible for payment of such Other
Taxes with respect to the period prior to the Proration Date, and Buyer shall be solely responsible
for payment of such taxes with respect to the period on or after the Proration Date.

        7.3     Unopened Food and Beverage Inventory. Buyer and Seller acknowledge and agree
that included within the Consideration is the full amount of all Unopened Food and Beverage
Inventory (as hereinafter defined), owned by Seller and located on or used in connection with the
Clarion as of the Proration Date. As used herein, “Unopened Food and Beverage Inventory”
means any unopened goods (including, without limitation, food and beverages) held for sale at the
Clarion. As used herein, “unopened” means, with respect to any product (including bottles and
food packaging), that such product remains sealed in its original and final container and may be
returned to the vendor for credit and resale.

        7.4     Advance Booking Deposits. On the Closing Date, the aggregate amount of any
Advance Booking Deposits held by or on behalf of Seller and applicable to any period from and
after the Proration Date shall belong to Buyer.

        7.5     Safes and Baggage. Seller shall record all contents of any safe located on the
Clarion as of 10:00 A.M. on the Closing Date. From and after the Closing Date, the contents of
any safe on any of the Clarion which are recorded by the Seller and all items deposited thereafter
shall be the responsibility of Buyer. From and after the Closing Date, Buyer shall be responsible
to guests for all baggage stored at the Clarion.

SECTION 8 – DUE DILIGENCE.

       8.1 - Inspections; Review of Commitment and Survey.

         (a)      Buyer shall have until 12:00 PM Eastern Time on the Closing Date to conduct
Inspections (as hereinafter defined) of the Property (the “Due Diligence Period”). Seller shall
permit Buyer and Buyer’s representatives to enter the Real Property at any time for the purpose of
conducting inspections and investigations reasonably required by Buyer in order to determine the
suitability of the Real Property for Buyer’s purposes (collectively, the “Inspections”). Seller will
cooperate with Buyer to facilitate the Inspections. Buyer shall use commercially reasonable efforts
to initiate its Inspections and to diligently pursue the same to completion.

        (b)     If the results of the Inspections are not acceptable to Buyer, in its sole discretion,
such approval not to be unreasonably withheld, Buyer may terminate this Agreement by written
notice given to Seller prior to the expiration of the Due Diligence Period, in which event none of
the parties hereto shall have any further rights or obligations hereunder except for obligations that
specifically survive the termination of this Agreement.




                                                 - 11 -
                                              4811-6314-8152.5
SECTION 9 - REPRESENTATIONS AND WARRANTIES.

       9.1 - By Seller.

        (a)    Seller represents and warrants to Buyer that the following are true and correct as of
the date hereof and shall be true and correct at the date of the Closing:

                (i)     Seller is duly created and validly existing pursuant to the laws of the
jurisdiction of its organization and is duly qualified to do business in the State of Alabama.

               (ii)    Seller has the capacity and authority to execute this Agreement and perform
the obligations of Seller under this Agreement.

               (iii) Seller has not received written notice from any governmental authority
alleging that the Real Property is in violation of applicable laws, ordinances or regulations,
including applicable environmental laws, rules, regulations and orders.

       9.2 - By Buyer.

       (a)     Buyer represents and warrants to Seller as of the Effective Date that:

                (i)     Buyer is duly created and validly existing pursuant to the laws of the
jurisdiction of its organization and is duly qualified to do business in the jurisdiction in which the
Property is situated if and to the extent that such qualification is required.

               (ii)   Buyer has the capacity and authority to execute this Agreement and perform
the obligations of Buyer under this Agreement.

SECTION 10 DEFAULT.

        10.1 - Seller Default. Notwithstanding any provision in this Agreement to the contrary, if
Closing does not occur by reason of a breach or default by Seller and continues for five (5) days
after written notice from Buyer (“Cure Period”), then Buyer may, in its sole discretion, such
approval not to be unreasonably withheld, terminate this Agreement. Thereafter, none of the
Parties shall have any further rights or obligations hereunder except for obligations that specifically
survive the termination.

          10.2 - Buyer Default. Notwithstanding any provisions of this Agreement to the contrary,
 if Buyer fails to close this transaction for reasons other than Seller’s default or the failure of any
 of the express conditions to Buyer’s performance, and such failure continues for five (5) days
 after written notice from Seller, then this Agreement shall terminate, and Seller shall have no
 claim to damages against Buyer, provided, however, that if Buyer defaults, Seller may seek as
 relief, the dismissal or conversion of its Bankruptcy Case.




                                                 - 12 -
                                              4811-6314-8152.5
SECTION 11 - – CASUALTY. If prior to the Closing Date, building(s) comprising a part of the
Real Property or other Property, are destroyed by fire or other casualty, Seller shall notify Buyer
in writing of such fact (which writing shall detail the amount of such damage as determined by a
reputable public adjusting firm, together with the amount of insurance proceeds recoverable), and
Buyer shall have the option to terminate this Agreement upon notice to Seller. Upon such
termination, this Agreement shall terminate and none of the parties hereto shall have any further
obligation or liability to the other except for obligations that specifically survive termination of
this Agreement. In the event Buyer does not so elect to terminate this Agreement, Seller shall
assign to Buyer any insurance claims, and Buyer shall acquire the Property pursuant to this
Agreement.

SECTION 12 - MISCELLANEOUS.

       12.1 - Governing Law/Venue. This Agreement shall be governed by the laws of the State
of Alabama. Venue shall be in the Bankruptcy Court.

        12.2 - Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute one and the same
document. Return of an executed counterpart of this Agreement by electronic mail transmission
shall bind the party so executing and delivering such counterpart.

         12.3 - Entire Agreement. This Agreement, together with the attached exhibit(s), contains
all of the terms and conditions of the agreement among the parties hereto, and any and all prior
and contemporaneous oral and written agreements are merged herein.

       12.4 - Modifications and Waivers. This Agreement cannot be changed nor can any
provision of this Agreement, or any right or remedy of any party, be waived orally. Changes and
waivers can only be made in writing, and the change or waiver must be signed by all parties hereto.
Any waiver of any provision of this Agreement, or any right or remedy, given on any one or more
occasions shall not be deemed a waiver with respect to any other occasion.

        12.5 - Parties Bound. This Agreement shall be binding upon and inure to the benefit of
the heirs, executors, successors, and assigns of the parties hereto.

       12.6 - Assignment. Buyer may assign its rights and obligations under this Agreement
without the consent of Seller.

        12.7 - Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be deemed given when made by personal delivery, next or second
business day by delivery by a nationally recognized overnight courier, addressed as follows, or
electronic mail followed by another permitted means of delivery. Notice shall be deemed given
on the date on which the notice is received by a party in the case of personal delivery or electronic
mail, or on the next or second (whichever is applicable) business day immediately following
receipt by the courier, in the case of an overnight courier:




                                                - 13 -
                                             4811-6314-8152.5
       If to Buyer:    Thompson Hine LLP
                       Two Alliance Center
                       3560 Lenox Road, Suite 1600
                       Atlanta, Georgia 30326
                       Attn: John F. Isbell
                       email: john.isbell@thompsonhine.com

       If to Seller:   MAPLES LAW FIRM, PC
                       200 Clinton Avenue West, Suite 1000
                       Huntsville, Alabama 35801
                       Attn: Stuart M. Maples
                       email: smaples@mapleslawfirmpc.com

       Notice by any party hereto may be given by its counsel.

        12.8 - Section Headings. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation of any provision of this
Agreement.

        12.9 - Severability. If one or more of the provisions of this Agreement or the application
thereof shall be invoked, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions or any other application thereof shall in no way be
affected or impaired.

        12.10 - Time of the Essence. The parties agree that time is of the essence and that the
failure of a party hereto to perform any act on or before the date specified herein for performance
thereof shall be deemed cause for the termination hereof by the other party, without prejudice to
other remedies available for default hereunder.

        12.11 - Further Action. The parties hereto shall at any time, and from time to time on and
after the Closing Date, upon the request of either, do, execute, acknowledge and deliver all such
further acts, deeds, assignments and other instruments as may be reasonably required for the
consummation of this transaction.

        12.12 - Construction. This Agreement shall not be construed more strictly against one
party than against another merely by virtue of the fact that it may have been prepared by counsel
for one of the parties hereto, it being recognized that both Seller and Buyer have contributed
substantially and materially to the preparation of this Agreement.

        12.13 - No Recording. Neither this Agreement nor any memorandum or short form
thereof may be recorded by Buyer.

        12.14 - Third Party Beneficiary. The provisions of this Agreement are not intended to nor
shall benefit any parties other than Seller and Buyer.




                                                 - 14 -
                                              4811-6314-8152.5
       12.15 - Business Day. As used herein, a business day shall mean any day other than
Saturday, Sunday, or other day that commercial banks in the State of Alabama are authorized or
required to close under applicable law. In the event that the expiration of any time period
hereunder, shall expire on a Saturday, Sunday or legal holiday, then such time period shall be
extended until the close of business on the next following business day.

                          (Remainder of page intentionally left blank)




                                              - 15 -
                                           4811-6314-8152.5
       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on this _,S_~ay of November, 2018.

SELLER:

Fairmont Partners, LLC,
        un·ted liability company,




B:~~
P~in ed ~---t'"~c.y 5\.AT"fL.-~Y
Title:  t,i,\~f'r(;,u-z_



BUYER:

Access Point Financial Inc.




By: _ _ _ __ _ _ _ __ _ _
Printed Name:
Title:




                                           -1-
                                      4811--6114•8152 S
                                               EXHIBIT "A"
                                             (legal description)

        A tract of land lying in Colbert County, State of Alabama, in Sections 26 and 27, Township 3
South, Range 11 West, along the southeast side of the right of way of the L & North and Southern
Railroads near the southwest corner of the Muscle Shoals Reservation, and more particularly described as
follows:

         Beginning at a metal marker (Coordinates: N 1,732009; E 448,125) in the boundary of the United
States of America's land where the southeast line of the 100-foot wide right-of-way for the L & N and
Southern Railroads intersects a line 50 feet north of and parallel to the center line of a single track railroad
owned by the United States of America; thence with the United States of America's boundary line and with
the said southeast line of the right of way for the L & N and Southern Railroads, a line 50 feet southeast of
and parallel to the center line of the said right of way on a curve having a radius of 5444.80 feet as it
curves to the left in a northeasterly direction 416 feet (Chord bearing and distance being North 38° 52'
East, 415 feet) to the point of compound curvature where the radius of the curve changes and becomes
5840.20 feet; thence on the curve having a radius of 5840.20 as it curves to the left in a northeasterly
direction 385 feet (Chord bearing and distance from the point of compound curvature being North 34° 41'
East, 385 feet) to a metal marker; thence leaving the United Stated of America's boundary and the railroad
right of way line, South 85° 24' East 954, feet to a metal marker; thence South 4° 36' West, 550 feet to a
metal marker; thence North 85° 24' West, 712 feet to a metal marker in the east line of the right of way for
Wilson Dam-Barton 46-KV Transmission line; thence South 85° 40' West, 142 feet to a metal marker in a
line 50 feet north of and parallel to the center line of a single track railroad owned by the United States of
America; thence with the said line that is parallel to the center line railroad track on a curve having a radius
of 1162.85 feet as it curves to the left in a westerly direction 273 feet (Chord bearing and distance being
North 88° 44' West 272 feet) to the point of compound curvature where the radius of the curve changes
and becomes 860.18 feet; thence on the curve having a radius of 860.18 feet as it curves to the left in a
westerly direction 272 feet (Chord bearing and distance from the point of compound curvature being
South 75° 37' West, 271 feet) to the point of beginning.
Exhibit “B”
                                     EXHIBIT B

                    ALL CONTRACTS AND UNEXPIRED LEASES



           LEASE                          FOR              TERM REMAINING

  AmeriPride Linen Services               Linen            5 Mos (12/31/2018)
          PO Box 619
  Tuscumbia, Alabama 35674
       Choice Advantage           Franchise Agreement
     1 Choice Hotels Circle
            Suite 400
  Rockville, Maryland 20850
        Decatur Rental              Container Rental         Month to Month
       5375 Marsh Ave.
   Decatur, Alabama 35603
             Ecolab               Laundry & Chemicals      17 mos. (12/31/2019)
        PO Box 905327
Charlotte, North Carolina 28290
              Otis                Elevator Maintenance     5 mos. (12/31/2018)
200 West Side Square, Suite 975
  Huntsville, Alabama 35801
        Republic Waste            Trash Container Rental     Month to Month
    4704 Commercial Drive
  Huntsville, Alabama 35816
